Exhibit 10.2
COGNEX CORPORATION
STOCK OPTION AGREEMENT (NON-QUALIFIED)
UNDER 2007 STOCK OPTION AND INCENTIVE PLAN
AGREEMENT entered into as of [date], by and between COGNEX CORPORATION, a
Massachusetts corporation (the “Company”) and the undersigned employee, director
or consultant of the Company or one of its subsidiaries (the “Optionee”).
Recitals:

1.   The Company desires to afford the Optionee an opportunity to purchase
shares of its common stock ($0.002 par value) (“Shares”) to carry out the
purposes of the Cognex Corporation 2007 Stock Option and Incentive Plan (the
“Plan”).   2.   Section 2(d) of the Plan provides that each option is to be
evidenced by an option agreement, setting forth the terms and conditions of the
option.

ACCORDINGLY, in consideration of the premises and of the mutual covenants and
agreements contained herein, the Company and the Optionee hereby agree as
follows:

1.   Grant of Option

The Company hereby grants to the Optionee a non-qualified stock option (the
“Option”) to purchase all or any part of an aggregate of [number] Shares on the
terms and conditions hereinafter set forth, and the terms and conditions set
forth in the Plan.

2.   Purchase Price

The purchase price (“Purchase Price”) for the Shares covered by the Option shall
be $[       ]

3.   Time and Manner of Exercise of Option   3.1   The Option shall not be
exercisable prior to [date]. Thereafter, the Option shall only be exercisable,
in the amounts and on or after the vesting dates as follows:

          Shares     Becoming Available On or After   for Exercise
 
   
 
   
 
   
 
   
 
   
 
   

 



--------------------------------------------------------------------------------



 



     
STOCK OPTION AGREEMENT (NON-QUALIFIED)
  PAGE 2

    Notwithstanding the foregoing, the Option shall not be exercisable until
such time that the Optionee and the Company have duly executed all of the
agreements required at the time of grant of the Option by the Company for 1)
full-time employment by the Company, if the Optionee is an employee of the
Company, including, but not limited to, the Company’s Employee, Invention,
Non-Disclosure and Non-Competition Agreement, or 2) consultancy by the Company,
if the optionee is a consultant to the Company, including, but not limited to,
the Company’s Consultant Agreement, or 3) directorship of the Company, if the
Optionee is a director of the Company, including, but not limited to, the
Company’s Confidentiality and Non-Competition Agreement.       [Included for
Directors/Chief Financial Officer: In the event of a corporate transaction,
including a merger or reorganization, whereby the holders of the outstanding
shares of common stock of the Corporation before the transaction fail to have a
beneficial interest of 51 percent or more of the shares of outstanding common
stock of the Corporation or its successor (or its ultimate parent) after the
consummation of the transaction, all your outstanding options to acquire shares
of common stock of the Corporation shall become vested and fully exercisable
immediately prior to the consummation of the transaction.]       [Included for
Other Executive Officers: In the event of a corporate transaction, including a
merger or reorganization, whereby the holders of the outstanding shares of
common stock of the Corporation before the transaction fail to have a beneficial
interest of 51 percent or more of the shares of outstanding common stock of the
Corporation or its successor (or its ultimate parent) after the consummation of
the transaction, and within 12 months of the consummation of the transaction,
your employment is involuntarily terminated, all your outstanding options to
acquire shares of common stock of the Corporation shall become immediately
vested and fully exercisable. For purposes hereof, your employment is considered
to be involuntarily terminated if the Corporation or its successor terminates
your employment without Cause or you resign your employment for Good Reason. The
term “Cause” shall mean (i) your willful and continued failure to perform
substantially your duties with the Corporation (other than any failure resulting
from incapacity due to physical or mental illness), after a written demand of
performance is delivered to you by the Board or the Chief Executive Officer of
the Corporation which identifies the manner in which the Board or Chief
Executive Officer believes that you have not substantially performed your
duties; or (ii) your willful engagement in illegal conduct or gross misconduct
which is materially injurious to the Corporation. The term “Good Reason”’ shall
mean (i) a material diminution in your duties or responsibilities, excluding for
this purpose any diminution related solely to the Corporation ceasing to be a
reporting company for purposes of the Securities Exchange Act of 1934, or
(ii) the Corporation’s requiring you to be based at any office or location that
is more than fifty (50) miles from your current office.]   3.2   To the extent
that the right to exercise the Option has accrued and is in effect, the Option
may be exercised in full at one time or in part from time to time, by giving
written notice, signed by the person or persons exercising the Option, to the
Company, stating the number of Shares with respect to which the Option is being
exercised, accompanied by payment in full of the Purchase Price for such Shares,
which payment may, at the Optionee’s request and in the Company’s sole
discretion, be in whole or in part in shares of the common stock of the Company
already owned by the person or persons exercising the Option, valued at fair
market value. If such stock is traded on the NASDAQ Global Select Market System,
the price shall be the last reported sale price of the stock reported by NASDAQ
on such date or if no stock is traded on such date the next preceding date on
which stock was traded. The Option may also be exercised by means of a
broker-assisted cashless exercise method contemplated by Section 5(e)(iii) of
the Plan.   3.3   The Company shall at all times during the term of the Option
reserve and keep available such number of shares of its common stock as will be
sufficient to satisfy the requirements of the Option, shall pay all original
issue and transfer taxes with respect to the issue and transfer of Shares
pursuant hereto, and all other fees and expenses necessarily incurred by the
Company in connection therewith. The holder of this Option shall not have any of
the rights of a stockholder of the Company in respect of the Shares until one or
more certificates for such Shares shall be delivered to him upon the due
exercise of the Option.   3.4   Optionee agrees that he/she will not claim, now
or at any time in the future, whether during Optionee’s affiliation with the
Company (i.e. during Optionee’s employment if an employee, or during Optionee’s
consultancy engagement if a consultant, or during Optionee’s tenure as a
director if a director of Company) or after such affiliation has terminated
(either voluntarily or involuntarily and whether with or without cause), that
Optionee should be entitled to exercise any of the then remaining unvested
shares prior to the vesting dates for any reason, including, but not limited to,
any claim for services, contributions or efforts made by Optionee on behalf of
Cognex during his/her affiliation with Cognex.   4.   Term of Option   4.1   The
Option shall terminate on [date], but shall be subject to earlier termination as
hereinafter provided.   4.2   In the event that the Optionee ceases to be
affiliated with the Company (or one of its subsidiaries) by reason of
termination of his or her employment (whether voluntary or involuntary and
whether with or without cause), consultancy or directorship, the Option may be
exercised, only to the extent then exercisable under Section 3.1 within seven
(7) business days after the date on which the Optionee ceased his or her such
affiliation with the Company unless termination (a) was by the Company for

 



--------------------------------------------------------------------------------



 



     
STOCK OPTION AGREEMENT (NON-QUALIFIED)
  PAGE 3

    cause or was by the Optionee in breach of an employment, consulting or
directorship contract, in any of which cases the Option shall terminate
immediately at the time the Optionee ceases his or her such affiliation with the
Company and shall not be exercisable, (b) was because the Optionee has become
disabled (within the meaning of Section 105(d)(4) of the Internal Revenue Code
of 1986, as amended), or (c) was by reason of the death of the Optionee. In the
case of disability, the Option may be exercised, to the extent then exercisable
under Section 3.1, at any time within twelve (12) months after the date of
termination of his or her such affiliation with the Company, but in any event
prior to the expiration of ten (10) years from the date hereof.   4.3   In the
event of the death of the Optionee, the Option may be exercised, to the extent
the Optionee was entitled to do so on the date of his or her death under the
provisions of Section 3.1 by the estate of the Optionee or by any person or
persons who acquire the right to exercise the Option by bequest or inheritance
or otherwise by reason of the death of the Optionee. In such circumstances, the
Option may be exercised at any time within twelve (12) months after the date of
death of the Optionee, but in any event prior to the expiration of ten
(10) years from the date hereof.   5.   Transferability of Options

The right of the Optionee to exercise the Option shall not be assignable or
transferable by the Optionee otherwise than by will or the laws of descent and
distribution, and the Option may be exercised during the lifetime of the
Optionee only by him, except that (i) the Optionee may transfer the Option to
the Optionee’s spouse or children or to a trust for the benefit of the Optionee
or the Optionee’s spouse or children and (ii) the Optionee may transfer the
Option pursuant to a divorce decree or other domestic relations order as defined
in the Code or Title I of the Employee Retirement Income Security Act of 1974,
as amended (or the rules thereunder). The Option shall be null and void and
without effect upon any attempted assignment or transfer, except as hereinabove
provided, including without limitation, any purported assignment, whether
voluntary or by operation of law, pledge, hypothecation or other disposition
contrary to the provisions hereof, or other disposition, attachment, trustee
process or similar process, whether legal or equitable, upon the Option.

6.   Severability

Each provision of this Agreement shall be treated as a separate and independent
clause, and the unenforceability of any one clause shall in no way impair the
enforceability of any of the other clauses herein. In the event that any
provision hereof or any obligation or grant, or rights by the undersigned
hereunder is found invalid or unenforceable pursuant to judicial decree or
decision, any such provision, obligation, or grant of right shall be deemed and
construed to extend only to the maximum permitted by law, and the remainder of
this Agreement shall remain valid and enforceable according to its terms.

7.   Withholding Taxes

Whenever Shares are to be issued upon exercise of this Option, the Company shall
have the right to require the Optionee to remit to the Company an amount
sufficient to satisfy all Federal, state and local withholding tax requirements
prior to the delivery of any certificate or certificates for such Shares.

 



--------------------------------------------------------------------------------



 



     
STOCK OPTION AGREEMENT (NON-QUALIFIED)
  PAGE 4

8.   No Special Rights

Nothing contained in the Plan or in this Agreement shall be construed or deemed
by any person under any circumstances to bind the Company to continue the
affiliation of the Optionee, as either employee or consultant or director, with
the Company for the period within which this Option may be exercised. If
Optionee is an employee of the Company, he/she acknowledges the he/she is an
employee “at will” and that Company provides no guarantee or assurance of
Optionee’s employment with Company prior to or after the vesting dates contained
in Section 3 above.

9.   Non-Competition

The Optionee reaffirms his/her promise to be bound by the non-competition
provision as stated in the Employee Invention, Non-Disclosure and
Non-Competition Agreement entered into between the Optionee and the Company,
(the “Employment Agreement”). The Optionee agrees that any pre-tax gains
realized by the Optionee pursuant to the exercise of this Option (along with
other good and valuable consideration including, but not limited to employment
by the Company, salary and other Company-provided benefits) are additional and
sufficient consideration for the Optionee’s performance of his/her
non-competition obligations as stated in the Optionee’s Employment Agreement.
Optionee agrees that if he or she breaches the non-competition obligations of
Optionee’s Employment Agreement then he or she shall pay damages to the Company,
including, but not limited to an amount equal to the sum of: (a) the total of
all pre-tax gains realized by Optionee as a result of the exercise of any
portion of the Option and (b) the total of all pre-tax gains realized by
Optionee as a result of the sale of any shares acquired by him/her through the
exercise of any portion of the Option.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and its
corporate seal to be hereto affixed by Robert J. Shillman, its CEO, and
President thereunto duly authorized, and the Optionee has hereunto set his hand
and seal, all as of the day and year first above written.

            COGNEX CORPORATION
      By:           CEO, President                  Optionee                    
 

 